Citation Nr: 1756163	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.  

2.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from September 1989 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran was notified of this decision in a May 2012 letter.  In this decision, the AOJ denied the Veteran's claim for a rating in excess of 20 percent for his service-connected low back disability, and further denied entitlement to service connection for his claimed right ear hearing loss.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2013, and perfected a timely appeal of this decision in April 2014.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the claims file.  

The issue of whether new and material evidence has been received as sufficient to reopen the claim for entitlement to service connection for headaches, to include as secondary to a service-connected disorder, was raised by the record during the October 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has experienced ongoing hearing loss in his right ear since service and he attributes his impaired hearing to his exposure to acoustic trauma in-service.  He also contends that his service-connected low back disorder is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's claims is required to allow for further development of the record.

During his October 2016 hearing, the Veteran testified that he regularly seeks treatment for his hearing loss at the VA Medical Center (VAMC).  He further testified that he was recently seen at the VAMC for treatment of his hearing condition one month prior.  See October 2016 Hearing Transcript, p. 5.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  With the exception of the April and May 2015 VA examination reports, the most recent VA treatment records associated with the Veteran's claimed hearing loss are dated in December 2014.  In light of the Veteran's assertions, the claim should be remanded in order to retrieve any outstanding VA and private medical records pertinent to the Veteran's claim.  38 U.S.C. § 5103A (c) (West 2012).

The Veteran also testified that his lumbar spine disorder had worsened since his last VA examination in April 2015.  According to the Veteran, while he used to experience flare-ups of pain and discomfort in his lower back and extremities two to three days a week at the time of the examination, he currently experiences these same symptoms four or more days a week.  He also stated that during these flare-ups, he is unable to move at all and his wife and son have to help him with some of his daily activities.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994). 
  
Subsequent to the more recent VA examinations, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. A review of the claims file reveals that the previous VA examination reports each include one set of range of motion findings and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim for a higher rating for his lumbosacral strain.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with his claims file, that have treated or evaluated him since service for his claimed hearing loss and low back disorder. This shall specifically include any private treatment records, and updated treatment records from any VA facility, to include the VAMC in Philadelphia, Pennsylvania, dated from 2014 to the present time.  The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected lumbosacral strain.  The examiner must review the claims file in conjunction with the examination.   The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbosacral strain. 

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  An explanation that the examiner could not specify the degree of additional functional loss due to reported flare-ups because the examiner did not observe a flare-up will be deemed inadequate if there is not a sufficient explanation to support - if this is the case, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and estimate the Veteran's functional loss based on all of the evidence of record - including the Veteran's lay information - or explain why the examiner cannot do so.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test the range of motion for the lumbar spine disability in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine disability. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).




